NOTICE OF ALLOWABILITY
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
This Office action is in response to applicant’s amendments and arguments filed 01/08/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 01/08/2021, claims 4 and 11 were cancelled, claims 1-3, 5-10, and 12-15 were amended.  Claims 1-3, 5-10, and 12-15, as filed on 01/08/2021, are currently pending and considered below.

Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments filed 01/08/2021.  The rejections of claims 1-15 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 01/08/2021.
Claims 1-3, 5-10, and 12-15, as filed on 01/08/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Micheal Shea (Registration Number 34,725) on 01/20/2021.

The application has been amended as follows:
In claim 1, line 6, “a processor” has been replaced with --- a controller ---.

In claim 2, line 2, “the processor” has been replaced with --- the controller ---.

In claim 3, line 3, “the processor” has been replaced with --- the controller ---.

In claim 7, line 2, “the processor” has been replaced with --- the controller ---.

In claim 15, line 2, “comprising” has been replaced with --- further comprising ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784